Citation Nr: 0304962	
Decision Date: 03/17/03    Archive Date: 03/24/03

DOCKET NO.  92-17 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for bipolar disorder, 
manic, currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from October 1981 to August 1982.  She also served as a 
member of the Army Reserves between 1982 and 1984, which 
included three periods of active duty for training of two 
weeks each, the last of which was from May 19 to June 2, 
1984.

This case originally came before the Board of Veterans' 
Appeals (the Board) on appeal from a November 1990 rating 
decision of the San Juan, Puerto Rico, Department of Veterans 
Affairs (VA) Regional Office (RO).

The veteran appeared at a hearing before the undersigned 
Member of the Board in September 1992.  A transcript of that 
hearing has been associated with the record on appeal.

The Board remanded this case in April 1993 and again in 
October 1998.  The requested development was accomplished and 
the case was returned to the Board for further appellate 
review.

Subsequent to the October 1998 remand, the veteran was 
recently awarded an increased evaluation for her service-
connected bipolar disorder, from 50 to 70 percent disabling 
by rating action in September 2002.  Since she continues to 
disagree with that rating, the claim of an increased rating 
above 70 percent for this disability remains at issue on 
appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim 
remains in controversy where less than the maximum available 
benefits are awarded and veteran has not withdrawn claim).




FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  The pre-November 1996 regulations governing the 
evaluation of psychiatric disorders are the most favorable to 
the veteran.  

3.  The evidence demonstrates active psychotic manifestations 
of such extent, severity, depth, persistence or bizarreness 
as to produce total social and industrial inadaptability.  


CONCLUSION OF LAW

The criteria for a 100 percent schedular evaluation for 
bipolar disorder, manic, have been met.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.132, Diagnostic Codes 9204, 9206 (1996); Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  This law, in part, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002).  The veteran was notified in the September 
2002 supplemental statement of the case (SSOC) of the laws 
and regulations pertaining to her claim for an increased 
rating.  This was sufficient for notification of the 
information and evidence necessary to substantiate the claim, 
and the veteran has been adequately informed as to the type 
of evidence that would help substantiate her claim. 

A September 2001 letter informed the veteran of the provision 
of the VCAA and notified her of the type of evidence 
necessary to substantiate her claim.  It informed her that VA 
would assist in obtaining identified records, but that it was 
the veteran's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  The letter specified what evidence the veteran must 
obtain to successfully prosecute her claim, what evidence VA 
had obtained and that VA had assisted her in attempting to 
obtain evidence that she had identified as relevant to his 
claim.  The veteran was provided with a VA examination in 
September 2001, and VA treatment records have been obtained.  
The September 2002 SSOC provided the veteran with the text of 
38 C.F.R. § 3.159, which spells out the evidence to be 
obtained by VA and what evidence and information must be 
supplied by the veteran.  The veteran has not identified any 
additional evidence to be obtained.  See Quartuccio v. 
Principi, 16 Vet.App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist and under the circumstances of this 
case, particularly, in light of the current decision, a third 
remand on this issue would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Service connection for schizoaffective disorder was granted 
in March 1987, and a 10 percent evaluation was assigned from 
August 1984.  A July 1988 rating decision increased the 
evaluation to 30 percent, from April 1988.  A December 1997 
rating decision increased the evaluation to 50 percent, for 
bipolar disorder, manic, from August 1988.  Finally, a 
September 2002 rating action increased the evaluation to 70 
percent disabling, from September 2001.  The veteran contends 
that she is entitled to a 100 percent evaluation.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2002).  Separate diagnostic codes identify the various 
disabilities.

Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant.  38 C.F.R. § 3.102 (2002).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

The Board notes that effective November 7, 1996, VA revised 
the criteria for diagnosing and evaluating psychiatric 
disabilities.  61 Fed. Reg. 52695 (1996).  On and after that 
date, all diagnoses of mental disorders for VA purposes must 
conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV). 61 Fed. Reg. 
52700 (1996) (codified at 38 C.F.R. § 4.125).  The new 
criteria for evaluating a service-connected psychiatric 
disability are codified at 38 C.F.R. § 4.130 (2002).  In 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), the Court 
held that where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant applies.

The Board notes that the veteran was advised of the former 
criteria in the original statement of the case.  She has also 
been advised of the new criteria in the recent supplemental 
statement of the case.

Under the former criteria used to evaluated schizophrenia or 
bipolar disorder, a 70 percent rating is warranted when the 
symptoms are less than those for a 100 percent rating but 
nonetheless produce severe impairment of social and 
industrial adaptability.  A 100 percent rating is warranted 
when there are active psychotic manifestations of such 
extent, severity, depth, persistence or bizarreness as to 
produce total social and industrial inadaptability.  38 
C.F.R. § 4.132, Diagnostic Codes 9204, 9206 (1996).

Under the new criteria, a 70 percent rating is warranted 
where the disorder is manifested by occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech that is 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.

The 100 percent rating is warranted under the new criteria 
where the disorder is manifested by total occupational and 
social impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, one's own occupation, or one's own name. 38 
C.F.R. § 4.130, Diagnostic Code 9432 (2002).

The GAF Scale involves psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  A score of 31-40 reflects major 
impairment in several areas such as work, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work).  See Quick 
Reference to the Diagnostic Criteria from DSM-IV, Washington, 
DC, American Psychiatric Association, 1994.

Pursuant to the last remand, a VA psychiatric examination was 
conducted in September 2001.  The examiner reviewed the 
claims folder and noted that the veteran had been 
hospitalized on 10 occasions since 1993 for her psychiatric 
disorder.  The veteran had last worked in 1984, and had had 
very few true remissions of her condition.  The veteran took 
Lithium, Clonopin, and Zyprexa.  On examination, the 
veteran's behavior was inappropriate.  She spoke without 
looking directly at the person she was speaking to, and was 
very verborrheic with disconnected and inappropriate 
conversation.  She was not openly delusional or actively 
hallucinating, but the affect she displayed was markedly 
inappropriate.  Her mood was hyperactive.  She was oriented 
in person, place and time.  Her memory had lacunae due to her 
many instances of openly psychotic behavior.  The veteran's 
intellectual functioning was not commensurate with her 
educational level.  Her judgment and insight were both 
superficial.  She was considered minimally competent to 
handle monetary benefits.  The diagnosis was bipolar 
disorder, mixed, last episode manic.  The GAF score was 40.  
The examiner stated that the hospital reports of the veteran 
indicated that she had shown extremely elevated and irritable 
mood, grandiosity, inability to sleep, pressure of speech and 
flight of ideas, extreme distractibility to the point of not 
responding to external stimuli, psychomotor agitation, with 
bizarre behavior sexual and otherwise.  She had also shown 
psychotic symptoms such as delusions and hallucinations to 
which she had responded actively.  The examiner stated that 
the veteran had a very chronic condition, and that she would 
not be able to get back to a gainful occupation or to her 
previous level of functioning.  

A VA social and industrial survey report was completed in 
November 2001.  The veteran's former neighbor and landlord 
indicated that she used foul language, was hyperactive, 
"walked around like a zombie," talked alone and made 
strange gestures.  The mother of the veteran's current 
domestic partner noted that the veteran did not sleep, became 
agitated at home and "did all kinds of odd things."  When 
the veteran herself was interviewed, she appeared loud, 
grandiose, and verborrheic.  

The most recent VA examiner assigned a GAF score of 40 and 
noted that the veteran would not be able to get back to a 
gainful occupation due to her chronic psychotic symptoms 
which required frequent hospitalizations.  In this case, the 
Board finds that the pre-November 1996 regulations are the 
most favorable to the veteran.  See Karnas, supra.  The Board 
concludes that a 100 percent rating is warranted since the 
evidence demonstrates active psychotic manifestations of such 
extent, severity, depth, persistence or bizarreness as to 
produce total social and industrial inadaptability.  38 
C.F.R. § 4.132, Diagnostic Codes 9204, 9206 (1996).


ORDER

A 100 percent schedular evaluation for bipolar disorder, 
manic, is granted, subject to the laws and regulations 
governing monetary awards.


	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

